 NEW BRITAIN MACHINE COMPANY653the Respondent for satisfaction. Cf. Boston Herald-Traveler Corp., 102 NLRB 627 (requestfordata,withdrawn during the course of the negotiations, cannot be made the basis of acharge of refusal to furnish; and reiteration of the incident in the charge is not a new de-mand).It is found that by refusing to supply the Union with information as to the names, classifi-cation,wage rates, and seniority of employees in the appropriate unit, and notification ofchanges in their status, the Respondent refused to bargain collectively with the Union,thereby interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has refused to bargain with the Union by refusing itcertain wage data, it will be recommended that, in order to effectuate the policies of the Act,the Respondent furnish the Union with the following information: (1) The name, classifica-tion, seniority, and wage rate of each employee in the appropriate unit; and (2) notificationof any change in the status of such employees.Upon the basis of the above findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Lodge 1021,International Association of Machinists,AFL, isa labor organization withinthe meaning of Section2 (5) of the Act.2.All production and maintenance employees of Respondent employed at its New Britainplant,exclusive of guards,watchmen, office and clerical employees,rate setters, timesetters,expediters,stock chasers, dispatchers,timekeepers,cafeteria employees,technicaldepartment employees consisting of engineers,draftsmen, designers,detailers, tracers,blueprint and photostatmachine operators,professional employees, salesmen, and allsupervisors as defined in Section2 (11) of theAct, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section9 (b) ofthe Act.3.At all timessince October28, 1948, theUnionhas been the exclusive representativefor purposes of collective bargaining of all the employees in the aforesaid appropriate unit,within the meaning of Section 9(a) of the Act.4.By refusing to providethe Unionwith information as to(1) thename, classification,seniority,and wage rate of each employee in the appropriate unit; and (2) notification of anychange in status of such employees,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) and8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning ofSection 2 (6) and(7) of the Act.[Recommendations omitted from publication.]STERLING FURNITURE COMPANYandCHARLES O. BARNESCARPET, LINOLEUM & SOFT TILE WORKERS, LOCAL NO.1235andCHARLES O. BARNES. Cases Nos. 20-CA-350 and20-CB-109. June 18, 1953SUPPLEMENTAL DECISION, RECOMMENDATION, ANDAMENDED ORDEROn April 27, 1951, the National Labor Relations Board issueda Decision and Order in these cases,' in which it found that194 NLRB 32.105 NLRB No. 88. 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDSterlingFurnitureCompany, herein called theRespondentCompany, and Carpet, Linoleum & Soft Tile Workers, LocalNo. 1235, herein called theRespondentUnion,had engaged inand were engaging in certain unfair labor practices affectingcommerce,and ordered them tocease and desist there-from andto take certainaffirmativeremedial action.The Boardfound,interalia, that theRespondentCompany, amember of the Retail Furniture Associationof California,hereincalled theAssociation,lent its support to the RespondentUnion in recruiting and maintainingmembership,in violationof Section 8 (a) (2) and(1) of the Act,by maintaining a contractcontaining an illegal union-security provisionwhich the As-sociation had negotiated and executed with the RespondentUnion onbehalfof itsemployermembers, including theRespondentCompany. 2 The Boardalsofound thatthe Respond-ent Union violated Section 8(b) (2) of the Act bymaintainingand enforcing its illegal contract with respectto theRespond-ent Company.To remedy these unfairlabor practices, theBoard directed the RespondentCompanyto cease and desistfrom recognizing the RespondentUnionor any successorthereto asthe collective-bargaining representativeof any ofits employees unless anduntilthe Respondent Union was cer-tifiedby theBoard.It further directed the RespondentCompanyand the RespondentUnionto cease and desist from performingor giving effect totheircontractuntilsuch time as theRespondent Unionachievedcertification.However,althoughtheAssociation had, on its own motion, been permitted tointervene at the hearing,the Board's order did not requireany remedial actionby the Associationbecause the Associationwas not named as a party in the charge or the complaint,and thecomplaintwas not amended toincludethe Associationas a party respondent.The Boardpetitionedthe United States Court of Appeals fortheNinth Circuitfor enforcement of its order against theRespondentCompany and the Respondent Union. On February4, 1953, the courtrendered its opinionin whichit stated that"The obviouseffect of the order[would be]to remove Sterlingfrom the Associationwide unit and thusto disrupt and dis-member the unit." The courtremanded the case to the Board,declaringthat it "would not hesitate to decree enforcement ofthe order against Sterling if confined to a command to ceasegiving effect to the illegal union-security provisions, or toenforce it in its entirety against Sterlingif theAssociationwere included as well."Pursuant to theremand by the UnitedStatesCourt ofAppeals for the Ninth Circuit,the Board has reconsidered theentire record in this proceeding,and is convincedthat underall the circumstances of these casesitwouldbest effectuatethe policiesof the Act at thistime not to enforce our order inits entirety against the Association,but toadopt the court's2 The Board further found that the Respondent Company violated Section 8(a) (3) of the Actby discharging Barnes, the charging party, pursuant to this unlawful union- security provision STERLING FURNITURE COMPANY655first alternative and confine our order to a direction that theRespondent Company cease giving effect to the illegal union-security provisions.Inremanding these cases to the Board,the court alsoexpressed concern lest the scope of the order directed againstthe Respondent Union prevent it from executing union-securityprovisions,unlawful under the Act but permissible underState law,with employers not subject to the Act.Paragraph 2(a) (1) of our order and notice directed the Respondent Unionto cease and desist from:(1)Performing or giving effect to its contract ofOctober 15, 1949 with Retail Furniture Association ofCalifornia,San Francisco Unit,insofar as it affectsemployees of the Respondent Company,or to the clausesof any agreement with the Respondent Company, or anyother'employer,which requires employees to join, ormaintain their membership in, the Respondent Union as acondition of employment,unless such agreement has beenauthorized as provided in the Act.(Emphasis supplied.)In this connection,the court observed that:Insofar as this paragraph precludes the Union from givingeffect to this or any invalid union-security clause in itsrelations with the Association,or any of its members, theparagraph is obviously appropriate.However,the languageis so broad as to prohibit activity of the Union which maybe entirely lawful.As the Union points out, the law ofCalifornia does not prohibit union shop or closed shoparrangements.The Union says it has similar agreementswith some 80 or 90 small establishments whose businessesdo not affect interstate commerce.The prohibition against,any agreement with any other employer'requiring mem-bership in the Union as a condition of employment mightwell, as a practical matter,restrain the Union in respectof its lawful activities....In borderline situations theUnion can not know until the Board or this court hasspoken whether its closed or union shop agreements arevalid or invalid,so it is required to proceed more or lessin terrorem or, as an alternative,to forego freedom ofaction which in good faith it deems itself entitled to take.In our opinion,the Respondent Union need not be apprehen-sive that the scope of the order restrains it from executingunion-security agreements with employers not engaged ininterstate commerce.In 1951,after a prolonged study of casesinwhich the question of jurisdiction had been involved, theBoard issued a series of unanimous decisions setting forthspecific criteria designed to serve as guides for any interestedperson in determining whether or not the Board will assert 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdiction over a particular enterprise.' These guides areavailable to the Respondent Union whereby it can readilydetermine whether or not an employer with whom it desires toexecute a union-security provision not sanctioned by the Actis one over which this Board wouldassertjurisdiction.RECOMMENDATIONUpon the basis of this Supplemental Decision and the entirerecord in these cases, the National Labor Relations Boardhereby respectfully recommends to the United States Court ofof Appeals for the Ninth Circuit that the Amended Order andthe related notice provisions be enforced as issued.AMENDED ORDERUpon the basis of the entire record in these cases, andpursuant to Section 10 (c) of the National Labor Relations Act,asamended, the National Labor Relations Board herebyorders that:A. TheRespondentSterlingFurnitureCompany, SanFrancisco, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Performing or giving effect to the clauses inthe contractof October 15, 1949, between Retail Furniture Association ofCalifornia,San Francisco Unit, of which the RespondentCompany is a constituent member, and Carpet, Linoleum &Soft Tile Workers, Local No. 1235, covering the employees ofthe Respondent Company's San Francisco store, which requireits employees to join, or maintain their membership in, theRespondent Union as a condition of employment, unless suchagreement has been authorized as provided in Section 8 (a)(3) of the Act.(b) Encouraging membership in the Respondent Union, or inany other labor organization, by discriminatorily discharging,refusing to reinstate, or hiring, or by discriminating ins The various criteria are categorized in the following Board decisions: (1) W.S.B.R., Inc.,91 NLRB 630 (instrumentalities and channels of commerce, interstate or foreign); (2) LocalTransit Lines, 91 NLRB 623 (public utility and transit systems); (3) The Borden Co., 91 NLRB628 (establishments operating as an integral part of a multistate enterprise); (4) StanislausImplement and Hardware Co., 91 NLRB 618 (enterprises producing or handling goods destinedfor out-of-State shipment, or performing services outside the State in which the firm islocated, valued at $25,000 a year); (5) Hollow Tree Lumber Co., 91 NLRB 635 (enterprisesfurnishing goods or services of $50,000 a year or more to concerns in categories 1, 2, or 4);(6) Federal Dairy, Inc., 91 NLRB 638 (enterprises with a direct inflow of goods or materialsfrom out-of-State valued at $500,000 a year); (7) Dorn's House of Miracles, Inc., 91 NLRB632 (enterprises with an indirect inflow of-goods or materials valued at $1,000,000 a year);(8) The Rutledge Paper Products, Inc., 91 NLRB 625 (enterprises having such a combinationof inflow or outflow of goods or services, coming within categories 4, 5, 6, or 7, that the per-centages of each of these categories, in which there is activity, taken together add up to 100);(9)Westport Moving & Storage Co., 91 NLRB 902 (establishments substantially affecting thenational defense) STERLING FURNITURE COMPANY657regard to the hire or tenure of employment of, any employeesof its San Francisco store because of their union membershipof nonmembership in Carpet, Linoleum & Soft Tile Workers,Local No. 1235, or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization,to form labor organizations,to join or assist theRespondent Union or any other labor organization,to bargaincollectively through representatives of their own choosing, andto engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) ofthe Act.2. Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Offer to Charles O.Barnesimmediate and full rein-statement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privi-le es.(b) Post at its store in San Francisco,California,copies ofthe notice attached hereto as Appendix A.4 Copies of saidnotice, to be furnished by the Regional Director for theTwentiethRegion, shall, after being duly signed by theRespondent Company's representative, be posted by the Re-spondent Company immediately upon receipt thereof, and bemaintainedby itfor sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to itsemployeesare customarily posted.Reasonable steps shall betaken by the Respondent Company to insure that said noticesare not altered,defaced,or coveredby anyother material.(c)Upon request make available to the Board or its agents,for ° examination and copying, all payroll records, social-security payment records,timecards,personnel records, andreports, and all other records necessary to analyze the amountof back pay due and the right of reinstatement under the termsof this Amended Order. ' '(d)Notify the Regional Director for the Twentieth Region, inwriting,within ten(10) days from the date of this AmendedOrder, what steps it has taken to comply herewith.B. The Respondent Carpet, Linoleum & Soft Tile Workers,Local No.1235, its officers, representatives,agents, succes-sors, and assigns,shall:1.Cease and desist from:(a)Performing or giving effect to the clauses of its contractofOctober15, 1949,with Retail Furniture Association of4 In the event that this Amended Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDCalifornia,San Francisco Unit,insofar as it affects employeesof the Respondent Company, or the clauses of any agreementwith the Respondent Company, or any other employer, whichrequires employees to join,or maintain their membership in,theRespondent Union as a condition of employment,unlesssuch agreement has been authorized as provided in Section 8(a) (3) of the Act.(b) In any other manner causing or attempting to cause theRespondent Company,itsofficers,agents, successors, orassigns, or any other employer,to discriminate against anyemployee in violation of Section 8 (a) (3) of the Act.2. Take the following affirmative action,which the Boardfinds will effectuate the policies of the Act:(a)Post at its offices and meeting hall in San Francisco,California,and wherever notices to its members are custom-arily posted,copies of the notice attached hereto and marked"Appendix B." s Copies of said notice,to be furnished by theRegional Director for the Twentieth Region,shall, after beingduly signed by the Respondent Union's official representative,be posted by it immediately upon receipt thereof,and main-tained by it for a period of sixty(60) consecutive days there-after.Reasonable steps shall be taken by the RespondentUnion to insure that said notices are not altered,defaced, orcovered by any other material.(b)Mail to the Regional Director for the Twentieth Regionsigned copies of the notice attached hereto and marked"Appendix B" for posting, the Respondent Company willing,at the Respondent Company's store, for sixty(60) consecutivedays,in places where notices to employees are customarilyposted.Copies of said notice, to be furnished by the RegionalDirector for the Twentieth Region, shall,after being dulysigned by the Respondent Union's representatives,be forthwithreturned to said Regional Director for such posting.(c)Notify the Regional Director for the Twentieth Region,in writing,within ten (10)days from the date of this AmendedOrder,what steps it has taken to comply herewith.C. The Respondents Sterling Furniture Company, its officers,agents, successors,and assigns,and Carpet, Linoleum & SoftTileWorkers,Local No. 1235, its officers,representatives,agents, successors, and assigns,shall jointly and severallymake whole Charles O. Barnes for any loss of pay he mayhave suffered because of the discrimination against him, in themanner set forth in section V of the Intermediate Reportentitled"The Remedy."ChairmanHerzog andMember Styles took no part in theconsiderationof the above Supplemental Decision, Recom-mendation,and Amended Order.5See footnote 4 supra. STERLING FURNITURE COMPANYAPPENDIX ANOTICE TO ALLEMPLOYEES659Pursuant to a Decision and Order of the National LaborRelations Board and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyour employees that:WE WILL NOT perform or give effect to the clauses inthe contract of October 15, 1949, between Retail FurnitureAssociation of California, San Francisco Unit, of whichthiscompany is a constituent member, and Carpet,Linoleum & Soft Tile Workers, Local No. 1235, coveringthe employees of the Respondent Company's San Franciscostore, which require its employees to join, or maintaintheirmembership in, the Respondent Union as a conditionof employment, unless such agreement has been authorizedas provided in Section 8 (a) (3) of the Act.WE WILL NOT encourage membership in the above-named union, or in any other labor organization, bydiscriminatorily discharging,refusing to reinstate, orhiring, or by discriminating in regard to the hire ortenure of employment of any employees of our SanFrancisco store because of their union membership ornonmembership in the above-named union, or any otherlabor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist the above-named union or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedin Section 8 (a) (3) of the National Labor Relations Act.WE WILL offer to Charles O. Barnes immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges, and jointly and severally with Carpet,Linoleum & Soft Tile Workers, Local No. 1235, make himwhole for any loss of pay suffered as a result of thediscrimination against him.All our employees are free to become or remain membersof the above-named union or any other labor organization, orto refrain from becoming or remaining members in goodstanding of the above-named union or any other labor organi-zation, except to the extent that this right may be affected by 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDan agreementinconformitywith Section8 (a) (3) of theNational Labor Relations Act.STERLING FURNITURE COMPANY,Employer.Dated ................By.........................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.APPENDIX BNOTICETO ALL MEMBERS OF CARPET, LINOLEUM & SOFT TILEWORKERS, LOCAL NO. 1235, AND TO STERLING FURNITURECOMPANY AND ITS EMPLOYEES IN ITS SAN FRANCISCO,CALIFORNIA, STORE:Pursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILL NOT perform or give effect to the clauses ofour contract of October 15, 1949, with Retail FurnitureAssociation of California, San Francisco Unit, insofar asit affects employees of the Sterling Furniture Company, orto the clauses of any agreement with the Sterling FurnitureCompany, or any other employer, which requires employeesto join or maintain their membership in the union as acondition of employment, unless such agreement has beenauthorized as provided in the National Labor RelationsAct.WE WILL NOT in any other manner cause or attempt tocause Sterling Furniture Company, its officers,agents,successors, or assigns, or any other employer, to dis-criminate against any employee in violation of Section 8(a) (3) of the National Labor Relations Act.WE WILL, jointly and severally with Sterling Fur-niture Company, make Charles O. Barnes whole for any THE ABSTRACT & TITLE CO.661loss of pay suffered because of the discrimination againsthim .CARPET, LINOLEUM & SOFT TILEWORKERS, LOCAL NO. 1235,Labor Organization.Dated ................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced,or covered by anyother material.THE ABSTRACT&TITLE CO.'andTITLE EXAMINERSUNION NO.19496(AFL), Petitioner.Case No.8-RC-1938.June 18, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before JohnVincek, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel[MembersHouston, Murdock,and Peterson].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2. The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4. Petitioner seeks to represent a unit of title examiners,escrow men,reviewers,and mappers,excluding all clericaland stenographic employees,bookkeepers,and supervisors. 2The Employer agrees as to the appropriateness of the unitexcept that it urges that some 13 part-time examiners out of atotal of 16 part-time and full-time examiners3 are independentcontractors and should be excluded.iThe Employer's name appears as amended at the hearing.2 The petition originally included court and tax searchers, but this. was amended at the hear-ing to exclude these categories on the ground that no such classification was used by the Em-ployer.3There is no issue as to the inclusion of the 3 full-time examiners,whom both parties agreeshould be Included.105 NLRB No. 92.